Citation Nr: 1401195	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-23 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected psychotic disorder (not otherwise specified), currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in September 2009, a statement of the case was issued in May 2010, and a substantive appeal was received in June 2010.  

The Veteran states in an October 2009 letter that his psychiatric disability prevents him from finding gainful employment or attending school, and that he believes he is therefore totally disabled.  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record and is part and parcel of the increased rating claim, and is properly before the Board. See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Accordingly, the issues have been amended as indicated above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a June 2010 substantive appeal, the Veteran indicated he did not want a Board hearing.  Thereafter, the Veteran appointed a new representative who requested a Board videoconference hearing.  Under the circumstances, the case must be returned to the RO for the purpose of affording the Veteran the requested Board hearing.  


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board videoconference hearing.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


